I dissent. The real question is: Was the coronary occlusion from which the workman died brought on by overexertion at his work on the morning of his death? The subsidiary question, the one presented to us on this review is: Was the commission required as a matter of law *Page 35 
to answer the first question in the affirmative? The testimony shows the following facts: On the morning of September 26, 1943, Robertson went to work at his regular place of employment; he was apparently in good health; for about thirty minutes he performed the kind of work he regularly did; that there was a dead horse, larger than the usual size, to be skinned; that while skinning this animal he lifted or pulled on one hind leg; that while so engaged he suffered a coronary occlusion; that shortly thereafter he died from the heart attack. The record is distinctly inconclusive as to degree of exertion exerted by Robertson in pulling on the leg of the carcass; the medical testimony, strictly hypothetical, stated,
"I would assume it was brought on by overexertion if it came on suddenly while he was at work."
But in arriving at an answer to the first question posed above, we find three gaps in the evidence — two of which, including the last, must be filled before the question can be answered. Can exertion of the kind and degree usually and regularly experienced by the workman in the course of his employment produce a coronary occlusion which is compensable? If not, was the exertion in this so unusual as to duration or intensity that it could produce a coronary occlusion? Was the coronary occlusion in this case the result of exertion of the work being performed? Actual testimony as to each necessary fact is not required so as to make every link in the evidentiary chain appear in the evidence. Some facts, while not testified to, may reasonably appear not in but from the testimony. A fact, missing in the narration may properly be inferred to exist, where its existence is reasonably necessary to account for the links in the chain thereafter, or to harmonize the known and established facts; to complete the evidentiary Mosaic which without such fact would not be understandable or explainable. The facts required to fill the above mentioned gaps in the evidentiary chain are facts which may be inferred from the facts in evidence. The prevailing opinion of Mr. Justice McDONOUGH *Page 36 
takes the view that the commission was bound to infer the facts (a) that the exertion was unusual, and (b) that such unusual exertion caused the occlusion. While the commission may very well have drawn such inferences, I cannot say they were compelled to do so, that the failure to infer such facts show an arbitrary and unreasonable attitude of mind. The disregard of facts in evidence is quite a different state of mind from the failure to infer or conclude that one fact must exist because another fact does exist. The fact that one has a mother may well require the conclusion that he also has a father, but it does not require any conclusions as to the size, age, or race of the father. Yet, to my mind this is what the opinion does. I must therefore dissent.
I add one other thought in view of a comment in the opinion of Mr. Justice WOLFE. I can see many good reasons why the rule should be that if an accident arises in the course of employment, that is, while the workman is actually performing his labor, it should be presumed to arise out of, to be a result of, the employment until the contrary is made to appear. Especially would it seem a salutary rule when the workman died and is unable to give his version. Where one is injured while actually at work why should not a causal relationship between the work and the injury be assumed until the contrary is shown. This seems more comportable with the purpose of the law, that of having the workman viewed as a part of the industrial machinery or set up and to be taken care of on that basis. A fuller development of this view will be found in the opinions of the writer inJohnson v. Cudahy Packing Co., 100 Utah 399, 115 P.2d 794.